Citation Nr: 0716766	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection thyroid disability.

8.  Entitlement to service connection for respiratory 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Navy from August 
1961 to July 1965.  He has also reported subsequent Merchant 
Marine service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in April 2005, and a 
substantive appeal was received in June 2005.  The veteran 
was scheduled for a Board hearing at the RO in August 2006; 
however, the veteran failed to appear and has not filed a 
motion requesting a new hearing date. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, after certification of the instant case to the 
Board, the Board received an August 2006 private medical 
opinion which appears to suggest a link between the veteran's 
disabilities on appeal and his active duty service.  Further, 
prior to receipt of this opinion in May 2007, the veteran's 
representative requested that the instant case be remanded 
for further development, including a VA examination.  Under 
these particular circumstances, the Board finds that VA 
examinations are required in order to meet the requirements 
of 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).

Further, the veteran asserts that many of his disabilities, 
including hearing loss, tinnitus, and headaches, were due to 
working in the diesel engine room while stationed on the 
ship(s).  Thus, the Board finds that the veteran's service 
personnel records are necessary to determine the veteran's 
assignments and duties while on active duty.  See 38 C.F.R. 
§ 3.159(c)(2).

It is not entirely clear whether the veteran is claiming some 
injuries during his active duty service with the Navy or in 
subsequent Merchant Marine service.  The Board notes here 
that for VA purposes, service in the Merchant Marines is not 
considered active duty under the statutes and regulations 
governing awards of service connection.  See 38 C.F.R. § 3.7 
(2005).  There are only two exceptions to this rule: where 
merchant seamen served on blockships in support of Operation 
Mulberry, and where merchant seaman served in oceangoing 
service during the period of armed conflict from December 7, 
1941 to August 15, 1945, both of which are inapplicable in 
this instance.  However, any medical records associated with 
the reported Merchant Marine service would arguably be 
relevant to the extent that they show the veteran's physical 
status during such period.  As with any post-service medical 
evidence, such records are relevant to the question of 
whether there has been a continuity of pertinent 
symptomatology after active duty service. 

Lastly, the Board notes that the claims file does not include 
any medical evidence besides the veteran's service medical 
records and the August 2006 private medical opinion.  In an 
October 2004 letter to the veteran, the RO requested 
information concerning any medical treatment the veteran has 
received since his discharge from service with respect to 
these disabilities; however, the veteran never responded.  
The Board stresses to the veteran, that while VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  



Accordingly, the case is REMANDED for the following actions:

1.  Appropriate steps should be taken to 
contact the National Personnel Records 
Center and request the veteran's service 
personnel records.

2.  Appropriate steps should be taken to 
contact the veteran and request the 
names, addresses and dates of treatment 
for all medical care providers who have 
treated him for the claimed disabilities 
since his discharge from active duty 
service. 

3.  Appropriate steps should be taken to 
request copies of any medical records 
associated with the veteran's reported 
Merchant Marine service.   

4.  The veteran should be scheduled for 
appropriate VA  examination(s) to 
determine the nature, extent and etiology 
of the claimed disabilities.  The claims 
file must be made available to the 
examiner(s) for review in connection with 
the examination(s).  After examining the 
veteran and reviewing the claims file, 
the appropriate examiner(s) should 
clearly provide all diagnoses with 
respect to the issues on appeal and offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any of the diagnosed 
disorders are related to the veteran's 
active duty service.   

5.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




